C0 OXI DWN BWDP Ke

NY NY KN NN DDR i ia ei ea ea ea i
NA BW NH KF DO ON DWN BR WD PB KF OO

NY N
coo nN

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CaseNo: LOCL /FLLE Cy,
~ Plaintiff ORDER OF DETENTION PENDING
FURTHER REVOCATION

PROCEEDINGS
(FED; R. CRIM. P. 32.1(a)(6); 18
S.C. §3143(a)(1))

Toya Dash Hoeft

Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the C ent | District of
Cal ite “7? for alleged violation(s) of the terms and conditions of probation
or supervised release; and | | |

Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:

A. ( \) The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
(0 information in the Pretrial Services Report and Recommendation
(f information in the violation petition and report(s)
(Y) the defendant’s nonobjection to detention at this time
( ) — other:

 

~

 
So ON DN WNW BR W PPO &

10
1]
12
13
14
13
16
17
18
19
20
21
22
23
24
Zo
26

27
28

 

and/ or

B. 4) | The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to pose a danger to the
safety of any other person or the community if released under 18 U.S.C.
§ 3142(b) or (c). This finding is based on the following:
(K) information in the Pretrial Services Report and Recommendation
( 0 information in the violation petition and report(s)

(Y) _ the defendant’s nonobjection to detention at this time

() — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

 

Dated: T> (Cc Oo
Janus y s / 20206 SHERI PYM

United States Magistrate Judge

 
